Citation Nr: 1725150	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disorder, to include lower extremity peripheral neuropathy and peripheral vascular disease.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from January 1969 to April 1972. He served in the Republic of Vietnam and his military decorations include the Combat Infantryman Badge and the Air Medal.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Lincoln, Nebraska, Regional Office (RO). In November 2014, July 2015, and February 2016, the Board remanded the issue of service connection for a bilateral lower extremity disorder to the RO for additional action and deferred a decision on the issue of an increased rating for PTSD.

In February 2017, the Veteran was informed that the appointment of his attorney on March 23, 2009, was invalid as the attorney had not dated the VA Form 21-22a at the time he accepted the representation. The Veteran was informed that he was required to execute a new, valid, VA Form 21-22a in order to continue to be represented by this attorney. In May 2017, the Veteran executed a power of attorney in favor of a new attorney who is listed on this decision. The Veteran's current attorney has not presented argument to the Board on his behalf. VA policy is to afford a representative the opportunity to submit a VA Form 646 after completion of the development at the regional office and prior to certification of the appeal to the Board. See M21-1, Part I.5.F.2. The Veteran was represented by his prior attorney at the time the appeal was certified to the Board and that attorney had the opportunity to present arguments on the Veteran's behalf. Additionally, the Veteran was unrepresented for only three months, during which time no action was taken on his case at the Board. This decision grants service connection for a bilateral lower extremity disorder, a full grant of that issue on appeal. Although the Veteran has not been granted a 100 percent rating for his PTSD in this decision, he has been in receipt of a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the entire period on appeal. For these reasons, the Board concludes that, to the extent the Veteran was not afforded full right to representation in all stages of his appeal, see 38 C.F.R. § 20.600(2016), any error was harmless.


FINDINGS OF FACT

1.  A bilateral lower extremity disorder, to include lower extremity peripheral neuropathy and peripheral vascular disease, was caused by the Veteran's service-connected coronary artery disease and PTSD.

2.  During the period on appeal, the Veteran's service-connected PTSD caused occupational impairment resulting in an inability to work and symptoms of recurrent and distressing recollections and dreams, psychological distress and reactivity, avoidance, memory difficulty, feelings of detachment or estrangement and emotional numbing, restricted range of affect, sleep difficulty and nightmares, irritability and angry outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, and anxiety.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral lower extremity disorder, to include lower extremity peripheral neuropathy and peripheral vascular disease, have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for a rating of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an October 2011 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The October 2011 notice was issued to the Veteran prior to the January 2012 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Bilateral Lower Extremities

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

The record reflects that the Veteran has a current diagnosis of bilateral lower extremity peripheral neuropathy and peripheral vascular disease. The Veteran also has a diagnosis of bilateral lower extremity neurogenic claudication resulting from a non-service-connected lumbar spine disorder. 

The Board has remanded this issue several times for VA medical opinions. The March 2015 opinion states that the Veteran had peripheral vascular disease resulting from vascular claudication and aortic and iliac artery calcification. The September 2015 and March 2016 medical opinions state that it was not possible to determine whether the Veteran's herbicide exposure or chronic alcoholism resulting from his service-connected PTSD caused or aggravated his peripheral neuropathy without resorting to speculation due to the overlapping symptoms associated with the Veteran's various bilateral lower extremity disorders. Speculative opinions are inadequate for purposes of evaluation. See Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010). In the September 2015 opinion, the examiner did state that "[c]onsuming beer to the extent this gentleman has over the years cannot be discounted, as an alcoholic neuropathy can present itself in such fashion." 

The Veteran is, in pertinent part, service-connected for coronary artery disease and for PTSD. VA examiners have been unable to separate the Veteran's bilateral lower extremity symptoms due to the overlapping nature of his disorders and have been unable to determine with certainty that his disorders were not caused or aggravated by his service-connected disorders. In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's bilateral lower extremity disability, service connection is warranted and the claim is granted.

III.  PTSD

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). A 50 percent evaluation for PTSD requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In November 2011, the Veteran was afforded a VA examination. He reported being single and not having dated in over a year; he had been previously married three times. He reported seeing his children and grandchildren regularly and attending church services 2-3 times per month. The examiner indicated symptoms of recurrent and distressing recollections and dreams of an in-service traumatic event, psychological distress and reactivity on exposure to cues that symbolize or resemble an aspect of the traumatic event, avoidance, memory difficulty, feelings of detachment or estrangement and emotional numbing, restricted range of affect, sleep difficulty and nightmares, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and anxiety.

In a November 2011 application for a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), the Veteran stated that he retired from his job as a freight train conductor, which he had worked at since service separation, in August 2009. He wrote that he retired in part because his PTSD made him unable "to perform his duties as needed and [he] did not want to jeopardize the safety of the public or his crew."

During the period on appeal, the Veteran's service-connected PTSD caused occupational impairment resulting in an inability to work and symptoms of recurrent and distressing recollections and dreams, psychological distress and reactivity, avoidance, memory difficulty, feelings of detachment or estrangement and emotional numbing, restricted range of affect, sleep difficulty and nightmares, irritability and angry outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, and anxiety. Given these facts, the Board finds that a 70 percent rating most closely approximates the Veteran's PTSD symptoms during the period on appeal. 38 C.F.R. § 4.7. A 100 percent rating is not warranted as the Veteran is not completely isolated. Indeed, he reported having a good relationship with his children and grandchildren whom he sees regularly, and reported regular attendance at church services.


ORDER

Service connection for a bilateral lower extremity disorder, to include lower extremity peripheral neuropathy and peripheral vascular disease, is granted.

A 70 percent rating for PTSD is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


